Citation Nr: 1827161	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-50 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hemorrhoid residuals, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left leg nerve disorder, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claims currently on appeal.

A notice of disagreement (NOD) was received in May 2016, a statement of the case (SOC) was issued in August 2017, and a substantive appeal (VA Form 9) was received in October 2017.

In his substantive appeal, the Veteran indicated that he desired a videoconference hearing before the Board at the RO.  Such a hearing was scheduled in April 2018 to address the issues on appeal.  However, the Veteran failed to appear for this scheduled hearing.  Therefore, any request for such a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a back disorder and hemorrhoid residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. By a July 2014 rating decision, the RO denied the Veteran's claims for service connection for a back disorder, hemorrhoid residuals, and left leg nerve disorder; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's July 2014 decision within one year; nor was new and material evidence received within a year.

3. Additional evidence received since the Board's July 2014 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to unestablished facts necessary to substantiate the claims for service connection for a back disorder, hemorrhoid residuals, and left leg nerve disorder, and raises a reasonable possibility of substantiating the claims.

4. The Veteran does not have a left leg nerve disorder for which service connection for compensation purposes can be granted.


CONCLUSIONS OF LAW

1. The RO's July 2014 rating decision to deny service connection for a back problem, hemorrhoid residuals, and left leg nerve disorder is final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for a back disorder, hemorrhoid residuals, and left leg nerve disorder.  38 U.S.C. §§ 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

3. The criteria for service connection for a left leg nerve disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

The issues of entitlement to service connection for back problem, hemorrhoid residuals, and left leg nerve disorder were originally denied in a July 2014 rating decision because the evidence did not show the Veteran's diagnoses were linked to his military service.  The Veteran did not initiate an appeal of these denials, and they became final.

Since the July 2014 rating decision, the Veteran submitted three statements from his sister in March 2016.  She stated her brother had injured his left leg, he had hemorrhoid problems, and he injured his back while serving in the Korean War.  She also stated he has suffered from chronic back and leg pain since leaving the service.  See March 2016 Statement in Support of Claim.

He also submitted VA treatment records from August 2013 August 2015.  These records showed the Veteran complained of pain in his left leg and he had a low back problem.

The statements of the Veteran and his sister are new in that they were not of record at the time of the prior rating decision.  They are material in that they present evidence that supports the in-service incident, event or injury necessary for a service connection claim.  

Additionally, the VA treatment records cover a period of time from June 2014 through August 2015.  The records show pain in the left leg and low back pain.  This evidence is new in that it was not of record at the time of the prior decision.  It is material in that it presents evidence to support a current disability and on-going symptomatology.

Therefore, the claims of entitlement to service connection for back disorder, hemorrhoid residuals, and left leg nerve disorder are reopened.

Service Connection - Left Leg Nerve Disorder

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Veteran seeks entitlement to service connection for left leg nerve issues.

The record does not indicate that the Veteran has a credible diagnosis for a left leg nerve disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA treatment records show the Veteran complained of pain in his left upper leg in July 2013 and August 2015.  VA treatment records note he experienced limb pain in his left leg in June 2014.  The Veteran reports he has experienced pain in his left leg since service.  See March 2016 Statement in Support of Claim.  Notably, the Veteran's medical records span several years but no chronic left leg nerve disability has been diagnosed.  Thus, the Board finds that there is no credible persuasive evidence that the Veteran suffers from a left leg nerve disability productive of chronic functional impairment within the meaning of 38 U.S.C. § 1110 as distinguished from acute bouts of pain in response to distinct separate events.  Cf.  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  The Veteran has not met his burden of proof, and thus the evidence of record in insufficient to substantiate the claim for service connection.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

In so finding the above, the Board considered the Veteran's statements; however, he is a lay person and, under the facts of this case, does not have the requisite medical training or credentials to be able to render a competent medical diagnosis of a left leg nerve disability.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" so was incapable of lay observation).  While the Veteran is competent to report symptoms that are typical of a left leg nerve condition, such as pain in the left leg, the evidence does not reflect that the Veteran has the specific medical knowledge and training to diagnose a specific left leg nerve disability related to such symptoms.

Therefore, the Board finds service connection for a left leg nerve disability is not warranted because there is no competent and probative evidence of a left leg nerve disability at any time during the period of the appeal.  Therefore, the first element of service connection is not met.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back problem is reopened; to this extent, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for hemorrhoid residuals is reopened; to this extent, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for left leg nerve disorder is reopened; to this extent, the claim is granted.

Entitlement to service connection for left leg nerve disorder is denied.


REMAND

Although the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

The Veteran's claims are remanded to provide VA examinations.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

The Veteran has not been provided with a VA examination for his claimed low back problem and hemorrhoid residuals.

Here, the Veteran has been shown to have a currently diagnosed lumbago and internal hemorrhoids.  As for an in-service event, the Veteran has stated that he climbed mountains in Korea and experienced low back problems and hemorrhoids while in service.

Accordingly, the Veteran should be scheduled for a VA examination before an appropriate examiner to determine his currently diagnosed low back disability, if any, and then determine whether any etiological relationship exists to military service.  To this extent, the VA examiner must discuss the Veteran's lay statements regarding the Veteran's pain in his lower back in service and hemorrhoids.  A full rationale must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of VA treatment records pertaining to any relevant treatment the Veteran has received since August 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2. Ask the Veteran to provide a release for relevant records of treatment from any private care provider or facility for a low back problem and/or hemorrhoid residuals, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA joints examination to address entitlement to service connection for a low back disability.  The entire file must be made available to the examiner designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a. Please identify (by diagnosis) each low back disability found.

b. For each diagnosed low back disability, provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the low back disability is related to the Veteran's in-service military duties and/or military occupational specialty.

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Schedule the Veteran for an appropriate VA examination in regard to the hemorrhoid residual claim.  The examiner should review the Veteran's claims file and this Remand and this fact should be noted in the accompanying medical report.

In providing the opinion, the examiner is asked to do the following:

a. The examiner must diagnose any current hemorrhoid or hemorrhoid residuals.

b. Is it at least as likely as not (i.e., a 50 percent or greater probability) that any such hemorrhoid diagnosis is related to the Veteran's military service?

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


